DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 14 January 2021.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “74” has been used to designate both a void in the resealable adhesive 72 and a void in the adhesive 72’.  This objection can be overcome by amending “void 74” of P. 0061 to “ void 74’ ” and amending figure 8 to include reference character 74’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The claims as amended are replete with claim terminology which is not present in the specification.  While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims.  Many of the limitations of the new claims are not present in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term "generally" in claim 31 is a relative term which renders the claim indefinite.  The term "orthogonal" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-7, 9-10, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572) further in view of Kanter (US 6189780) and Gaffney (US D408732).
Claim 1:  Konno teaches a battery package comprising a backing board 2 (tray) configured to receive cylindrical batteries 14 and having a tab including a hanging feature, a container 1 (carton) including a front main wall, a rear main wall, side walls extending between the front and rear main walls, and a cover 3, insertion piece 6, and flaps 7, together reading on the inventions closed top portion, and bottom 8 (closed bottom portion) defining an interior sized to receive the backing board 2 (tray) therein, the flaps 7 held in place by slits 4 between the cover 3 and insertion piece 6 (see annotated fig. 1 below).
Konno does not disclose the tray having a recessed portion and a perimeter flange extending outwardly from edges of the recessed portion about a perimeter of the recessed portion, curved surface portions disposed in the recessed portion, each curved surface portion configured to receive a cylindrical battery therein, or one or more edges of the closed top portion being at least partially defined by a line of weakness configured to allow a user to remove the closed top portion to remove the tray from the carton.
Kanter teaches a container assembly 10 having a closed container top 58 formed by a first top flap 46, second top flap 48, third top flap 50, and fourth top flap 52 which 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the closed top portion of Konno to remove the insertion piece 6 and slits 4, to have glued the flaps 7 and cover 3 to each other, and to have provided one flap 7 and the cover 3 with a separation line 56 (line of weakness) along the edge that they join the respective side wall and rear main wall, and to have provided a separation line 36 (line of weakness) connected to the separation line 56 (line of weakness), along a portion of the remaining flap 7 where it joins its respective side wall, and forming a removable display panel 32 in the respective side wall, as taught by Kanter, in order to provide the battery package of Konno with tamper evidence means such that a user can determine if the battery package has been previously opened.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the backing board 2 (tray) of Konno to have replaced the L-shaped lower portion of the backing board 2 (tray) with the recessed portion having curved surface portions disposed therein and arranged in a plurality of discrete bays, and perimeter flange extending outwardly from edges of the recessed portions and leading into the tab, with the openings of the recessed portion facing the front main wall, as taught by Gaffney, in order to permit withdrawal of the backing board 2 (tray) such that batteries are restrained within the recessed portions and do not spill upon withdrawal and to permit the backing board 2 (tray) to hold additional batteries without permitting contact between terminals which can deplete them at a faster rate.

    PNG
    media_image1.png
    289
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    694
    491
    media_image2.png
    Greyscale

Claim 2:  The combination discloses a slot opening extending between the cover 3 of the closed top portion and the front main wall; and the backing board 2 (tray) including a tab extending upwardly from an edge of the flange thereof and including a 
Claim 3:  The combination discloses that the container 1 (carton) is transparent and therefore the front main wall includes a window extending across a width thereof to provide viewing access to the backing board 2 (tray) within the container 1 (carton).
Claim 4:  The combination discloses a cover 3 and flaps 7 (tabs) which are secured together and pivotably coupled to the rear main wall and the sidewalls respectively (see annotated fig. 1 above).
Claim 5:  The combination discloses the separation line 56 (line of weakness) comprising at least a portion of the edge between the cover 3 (tab) and the rear main wall (see annotated fig. 1 above and fig. 1 ‘780).
Claim 6:  The combination discloses the connected separation lines 56, 36 (line of weakness) further comprising at least a portion of the edges between the flaps 7 (tabs) and the sidewalls (see annotated fig. 1 above and fig. 1 & 1A ‘780).
Claim 7:  The combination disclose the removable display panel 32 (breakable grip portion) formed in one of the sidewalls by separation line 36 (line of weakness), the removable display panel 32 (breakable grip portion) adjacent to the closed top portion (see annotated fig. 1 above and fig. 1 ‘780).
Claim 9:  The combination discloses the bottom 8 (closed bottom portion) comprising tabs secured together and pivotably coupled to the front main wall, rear main wall, and the sidewalls respectively (see annotated fig. 1 above and fig. 3).
Claim 10:  The combination discloses the curved surface portions of the backing board 2 (tray) being arranged in a plurality of discrete bays (see annotated fig. 1 above).

Claim 32:  The combination discloses the slot opening extending the entire width of the front main wall (see annotated fig. 1 above).
Claim 33:  The combination discloses the tab of the backing board 2 (tray) extending the entire width of the slot opening (see annotated fig. 1 above and fig. 2).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572), Kanter (US 6189780), and Gaffney (US D408732) as applied to claim 1 above, and further in view of Lee (US 20040035746).
Claim 8:  The combination does not disclose the front main wall projecting above the closed top portion.  
Lee teaches an apparatus 100 including an insert 23, inner packaging member 10, and outer packaging member 20, wherein the inner packaging member 10 has a coincident orifice 11, the outer packaging member 20 has a coincident orifice 22, and the insert 23 has a coincident orifice 23a, wherein the coincident orifices 11, 22, and 23a together permit the apparatus 100 to hang (see fig. 1 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery package of Konno such that the front main wall extended to match the profile of the tab and hanging feature of the backing board 2 (tray), as taught by Lee, in order to reinforce the hanging feature enabling higher loads and a greater number of batteries to be hung.
.

Claims 1, 7, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572) further in view of Gaffney (US D408732) and Lambach (US 4501364).
Claim 1:  Konno teaches a battery package comprising a backing board 2 (tray) configured to receive cylindrical batteries 14 and having a tab including a hanging feature, a container 1 (carton) including a front main wall, a rear main wall, side walls extending between the front and rear main walls, and a cover 3, insertion piece 6, and flaps 7, together reading on the inventions closed top portion, and bottom 8 (closed bottom portion) defining an interior sized to receive the backing board 2 (tray) therein, the flaps 7 held in place by slits 4 between the cover 3 and insertion piece 6 (see annotated fig. 1 above).
Konno does not disclose the tray having a recessed portion and a perimeter flange extending outwardly from edges of the recessed portion about a perimeter of the recessed portion, curved surface portions disposed in the recessed portion, each curved surface portion configured to receive a cylindrical battery therein, or one or more edges of the closed top portion being at least partially defined by a line of weakness configured to allow a user to remove the closed top portion to remove the tray from the carton.
Lambach teaches a carton having a strip shaped assembly formed by corner flaps 22 & 22’ glued to a flap 20 and which are each integrally attached to the upper 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the closed top portion of Konno to remove the insertion piece 6 and slits 4, to have glued the flaps 7 and cover 3 to each other, and to have provided the flaps 7 and the cover 3 with a weakening line a (line of weakness) along the edge that they join the respective side walls and rear main wall and including a half circular tap portion 24 in the respective side wall, as taught by Kanter, in order to provide the battery package of Konno with tamper evidence means such that a user can determine if the battery package has been previously opened.
Gaffney teaches package for batteries comprising a tray having a recessed portion and a perimeter flange extending outwardly from edges of the recessed portion about a perimeter of the recessed portion, curved surface portions disposed in the recessed portion, each curved surface portion configured to receive a cylindrical battery therein, the tray including a tab extending upwardly from an edge of the flange thereof 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the backing board 2 (tray) of Konno to have replaced the L-shaped lower portion of the backing board 2 (tray) with the recessed portion having curved surface portions disposed therein and arranged in a plurality of discrete bays, and perimeter flange extending outwardly from edges of the recessed portions and leading into the tab, with the openings of the recessed portion facing the front main wall, as taught by Gaffney, in order to permit withdrawal of the backing board 2 (tray) such that batteries are restrained within the recessed portions and do not spill upon withdrawal and to permit the backing board 2 (tray) to hold additional batteries without permitting contact between terminals which can deplete them at a faster rate.
Claim 7:  The combination discloses a half circular tap portion 24 (breakable grip portion) formed in one of the side walls by a line of weakness, the half circular tap portion 24 (breakable grip portion) adjacent to the closed top portion (see annotated fig. 1 above and fig. 1 ‘364).
Claim 35:  The combination discloses the line of weakness forming the half circular tap portion 24 (breakable grip portion) having a concave configuration giving the half circular tap portion 24 (breakable grip portion) a half circle shape (see fig. 1).  Examiner further notes that no criticality has been established for the shape of the breakable grip portion, its concave configuration giving the half circle shape. 

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572), Kanter (US 6189780), and Gaffney (US D408732) as applied to claim 4 above, and further in view of Boriani (US 6752262).
Claim 34:  The combination discloses the claimed invention except for the tab pivotably coupled to the rear main wall having a trapezoidal shape.  
Boriani teaches a carton 2 having a side wall 7 formed by tabs 23 and 24 attached to panel 7’, wherein panel 7’ is pivotably coupled to the base 9 and has a trapezoidal shape (see fig. 1, 3, and C. 3 L. 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the tab pivotably coupled to the rear main wall of Konno to be trapezoidal shape, as taught by Boriani, in order to reduce materials and associated shipping costs while still providing a fully closed top portion.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572), Kanter (US 6189780), and Gaffney (US D408732) as applied to claim 9 above, and further in view of Stevens (US 2547892).
Claim 36:  The combination discloses the claimed invention except for the tabs pivotably coupled to the front and rear walls having trapezoidal shapes.
Stevens teaches a container having a front panel 2 and a back panel 3, wherein a closed bottom portion is formed by flaps 12, 13, 14, and 15, wherein flaps 12 and 13 have trapezoidal shapes and are pivotably coupled to the front panel 2 and back panel 3 respectively and are adhesively secured together (see fig. 1 and 3).

Examiner further notes that no criticality has been established for the shape of these tabs.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572), Kanter (US 6189780), and Gaffney (US D408732) as applied to claim 1 above, and further in view of Andrews (US 3214079).
Claim 29:  The combination discloses the container 1 (carton) comprising a coupling wall (see annotated fig. 1 above).
The combination does not disclose the coupling wall being pivotably coupled to one of the side walls and adhered to one of the front main wall or rear main wall.
Andrews teaches a blank 10 including a glue panel 15 pivotably coupled to a rear wall 12 and which is adhered to side wall 14 (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the container 1 (carton) such that the coupling wall was pivotably coupled to one of the side walls and adhered to the front main wall, as suggested by Andrews, in order to positively engage the side wall and front main wall of Konno such that the container 1 (carton) does not collapse until a user is prepared to dispose of it. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konno (JP 2258572), Kanter (US 6189780), and Gaffney (US D408732) as applied to claim 1 above, and further in view of Fireman (US 4733775).
Claim 30:  The combination discloses the claimed invention except for the rear main wall having a smaller width than the front main wall, such that the carton has a trapezoidal horizontal cross-section.
	Fireman teaches a package 10 having a base panel 34 opposite a top base panel 54, wherein the top base panel 54 has a smaller width than the base panel 34, such that the package 10 has a trapezoidal horizontal cross-section (see fig. 3 and 7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the rear main wall have a smaller width than the front main wall, resulting in the container 1 (carton) having a trapezoidal horizontal cross-section, as taught by Fireman, in order to permit the container 1 (carton) to provide protective crush zones adjacent the backing board 2 (tray).

Response to Arguments
The drawing objections in paragraphs 4-9 of office action dated 14 October 2020 are withdrawn in light of the amended disclosure filed 14 January 2021.
The specification objections in paragraphs 10-13 of office action dated 14 October 2020 are withdrawn in light of the amended disclosure filed 14 January 2021.
The 35 U.S.C. § 112 rejections in paragraphs 14-20 of office action dated 14 October 2020 are withdrawn in light of the amended claims filed 14 January 2021. 
Applicant's arguments filed 14 January 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Konno explicitly teaches away from the modification as Konno identifies that the problem of the prior art package is that it requires that the package be broken down to remove a dry cell, such that the package cannot be used as a container and is not useful for carrying and storing goods, the Examiner replies that Konno states that “[t]he prior art package requires a heating means during assembly, which requires a lot of effort and requires that the dry cell be taken out, I.e., I must be broken down, and that it cannot be used as a container as a result of which it cannot be used as a container and is thus not useful for carrying and storing goods”.  It appears that Konno does not teach away from any breaking down to remove a dry cell, but provides a benefit over the prior art packaging which must be broken down to remove the dry cell such that it cannot be used as a container which is useful for carrying and storing goods after removal of the dry cell.  The container 1 of Konno with its closed top portion, including flaps 7 and cover 3, being completely removed still provides a package which is useful for carrying and storing goods.  It is well known to those of ordinary skill in the art that an open topped container can be used for carrying and storage of goods.
In response to applicant’s argument that the proposed combination results in a modified container top of Konno such that a user would have to break and remove the lid 6 and both tabs 7 to retrieve a dry cell 14 and that the resulting container, without a lid, would not be “useful for carrying and storing goods”, the Examiner replies that the container 1 of Konno with its closed top portion, including flaps 7 and cover 3, being 
In response to applicant’s argument that the proposed combination would render Konno unsatisfactory for its intended purpose as Konno states that according to the invention, the following effects can be obtained” “[w]hen the base paper is forcibly pulled out from the container, the container is detached from the base paper and becomes an independent container, so that it can be used as a bending container for storage” and the modification of Konno in view of Kanter would eliminate this capability due to the proposed removal of the lid and using adhesive to attach the tabs 7 to the lid 6 as discussed above rendering the resulting package unsatisfactory for the disclosed intended purpose of the original package of Konno, the Examiner initially replies that the combination does not result in the tabs 7 being adhesively attached to the lid 6, rather the insertion piece 6 and slits 4 are removed, the flaps 7 are glued to the cover 3, a separation line 56 (line of weakness) is provided on one flap 7 and the cover 3 along the edge that they join the respective side wall and rear main wall, a separation line 36 (line of weakness) is provided connected to the separation line 56 (line of weakness) along a portion of the remaining flap 7 where it joins its respective side wall, and a removable display panel 32 is formed on the respective side wall.  Further, the modified container 1 with its closed top portion, including flaps 7 and cover 3, being completely removed does become an independent container which can be used for storage and which constitutes a bending container as the container 1 incorporates a multitude of panels which are bent to form the final container 1.  Nowhere in Konno is it provided that the .
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALLAN D STEVENS/Primary Examiner, Art Unit 3736